Citation Nr: 1131956	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-07 216a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a disability rating in excess of 70% for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mild restrictive defect, unspecified, claimed as breathing problem, to include on a secondary basis to coronary artery disease.

3.  Entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including service in Vietnam.

These matters were last before the Board of Veterans' Appeals (Board) in February 2010 on merged appeal from decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted entitlement to individual unemployability in an October 2004 rating decision and, in a March 2006 statement of the case, denied entitlement to a total and permanent evaluation.  A January 2006 rating decision denied the Veteran's claim of entitlement to service connection for breathing problems.  An April 2006 decision denied entitlement to an evaluation in excess of 70 percent for PTSD.  The Board remanded the claims for additional development.

Subsequent to the issuance of a March 2011 Supplemental Statement of the Case, the Veteran submitted additional evidence for consideration in connection with the claims on appeal. Although this material has not been reviewed by the RO, the Veteran, through his authorized representative, submitted May 2011 waiver of RO jurisdiction, allowing the Board to accept this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran's PTSD was more severe than as characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

2.  During the appellate period, the Veteran has not experienced hospitalization for PTSD and his disability does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

3.  A respiratory disorder, to include chronic obstructive pulmonary disease (COPD), mild restrictive defect, obstructive sleep apnea, and bronchitis is not the result of presumed in-service exposure to herbicides, service-connected coronary artery disease or any other event or incident of military service.

4.   The Veteran's contention that his respiratory diagnoses are etiologically related to his in-service herbicide exposure is not competent evidence.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent rating for PTSD are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for PTSD, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

3.  The criteria for the establishment of service connection for a lung disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

June and September 2005 VCAA letters explained the evidence necessary to substantiate claims for service connection and informed the Veteran of his and VA's respective duties for obtaining evidence.  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As stated above, this claim was remanded in February 2010.  At that time, the Board directed that the RO/AMC provide the Veteran with notice of the evidence necessary for substantiating a claim for service connection on a secondary basis and of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  

In August 2010, the AMC sent the Veteran a letter with notice of the evidence necessary for substantiating a claim for service connection on a secondary basis, the evidence necessary for substantiating a claim of entitlement to an increased disability rating, and of how disability ratings and effective dates are determined, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

Although the Veteran was not subsequently advised of the specific rating criteria of PTSD in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the August 2010 letter did advise him of the necessity of providing evidence demonstrating the level of disability and effect on employment.  As the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria, the Veteran has received legally sufficient notice despite the lack of advisement in compliance with Vazquez-Flores (2008).  The August 2010 letter was sent after the initial rating decisions and letters sent after initial adjudications generally represent a timing error (see Pelegrini, 18 Vet. App. 112), timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As the RO readjudicated the claims in a March 2011 supplemental statement of the case, the Board finds that the duty to notify has been met.

VA also has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service (private and VA) medical treatment, records from the Social Security Administration (SSA), and reports of VA examinations (pertinently, reports of examinations in October 2010, April 2010, January 2006, September 2004).  

With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect review of the claims file, examination of the Veteran, and description and evaluation of the respective disabilities.  As such, the Board finds the examination findings sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The April and October 2010 examinations were conducted in accordance with the February 2010 remand directives.  As the claims file reflects that additional notice was provided to the Veteran and the requested examinations were conducted, the Board finds that, in regard to the claims herein decided, the RO/AMC has substantially complied with the 2010 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO/AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claims on appeal (the Board notes that a May 2005 VA treatment note indicates that the Veteran was referred to a Vet Center for counseling, but a June 2005 treatment note reflects he had not yet scheduled an appointment, an August 2006 treatment note reflects that he was not receiving psychotherapy, and he informed the April 2010 VA examiner that he had only received mental health treatment from VA).  He has been given ample opportunity to present evidence and argument in support of his claims and VA has gathered all identified treatment records.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Increased Rating - PTSD

The Veteran seeks entitlement to a disability rating in excess of 70 percent for his service connected psychiatric disability, PTSD.  He submitted a claim for an increased rating in June 2005 and, in a January 2006 rating decision, the RO granted the current 70 percent rating.  The Veteran timely appealed that decision, noting disagreement with the level of disability that was assigned.  For the reasons and bases discussed below, the Board finds that the 70 percent rating is appropriate.

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following discussion addresses the Veteran's levels of disability from the time the increased rating claim was filed in June 2005.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran's psychiatric disorder has been evaluated under the general rating formula for mental disorders (38 C.F.R. § 4.130), which in relevant part are:

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130. DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Records from the Social Security Administration, dated in June 2004, reflect that the Veteran's mental health was determined to be a minimal limitation on occupational functioning.

A May 2005 treatment note reflects that he was seen again for worsening PTSD symptoms such as nightmares, responses to loud noises, and anger - the Veteran reported hitting a friend, by accident, due to being startled.  He was observed to have continued PTSD symptoms including restless sleep, temper dyscontrol, and decreased short term memory.  A GAF score of 52 was assigned.

Subsequent to the May 2005 appointment, the Veteran submitted a June 2005 statement to VA that his PTSD was worsening.  He reported an increased in nightmares and difficulty sleeping as well as an inability to be around people when there is a lot of noise or activity.

He was seen again in later June 2005 and reported that he was no longer having nightmares and his memory was a little better, but he was still anxious, especially in crowds.  The psychiatrist noted "some" improvement in PTSD with continued insomnia and daytime anxiety.  The record reflects that the Veteran denied hallucinations and delusions as well as suicidal or homicidal intent and evidenced good and intact judgment.  A GAF score of 55 was assigned.

The Veteran was afforded a VA examination in January 2006.   The report from that examination reflects that the Veteran reported current symptoms of nightmares, intrusive thoughts, exaggerated startle reflex, difficulty with memory and concentration, inability to sleep for more than three (3) hours at a time without medication, and decreased appetite.  The examiner observed that the Veteran was dressed in dirty clothes and evidenced slow thinking processes.  Concentration, attention and short-term memory were all described as somewhat impaired although remote memory was within normal limits.  He was alert and oriented to time, place, and person and the examiner noted no evidence of any thought or perceptual disturbances.  A GAF score of 35 was assigned.  The examiner further observed that the Veteran was experiencing severe occupational and social impairment from symptoms of PTSD.

In August 2006, the Veteran was seen for treatment and reported that his PTSD was "worse than ever."  He reported experiencing nightmares several times a week, intrusive thoughts, hyperstartle response, and occasional suicidal ideation, but no plans to harm himself or others.  The psychologist observed that he was alert and cooperative with appropriate affect and intact memory for recent and remote events.  Insight was fair and judgment was intact; he was oriented to person, place, time.

The Veteran was seen again in January 2007 and reported feeling extremely anxious over the past few months.  He also informed the physician that he may have had a flashback because he was watching television with his girlfriend and then suddenly began choking her.  The Veteran was described as alert and oriented, but depressed and anxious.  His affect was appropriate, thinking was organized, and no delusion or hallucinations were noted or reported.  Suicidal and homicidal ideation also were not noted or reported.  A GAF of 35 was recorded and the physician opined that the Veteran was permanently disabled and would not be able to return to gainful employment.

He was seen again in February 2007 and reported continued anxiety and depression as well as nightmares.  The Veteran stated that he avoided watching media coverage of events in Iraq because it triggered memories of his own combat experience.  His mood was depressed.  A GAF score of 35 was assigned.

In April 2007, the Veteran was noted to be much less depressed and a GAF score of 40 was assigned.  In July 2007, the Veteran reported that some family stress resulted in recurrence of nightmares, but "they stopped as he settled down."  A GAF of 40 was assigned.

A GAF score of 42 was assigned in September 2007.  At that time the Veteran was described as alert, oriented, casually dressed with fluent speech, broad affect, logical thought processes, lack of suicidal or homicidal ideation, lack of hallucinations or delusions, but vague paranoid ideation.

In January 2008, a GAF of 42 was again assigned.  The Veteran reported thoughts about harming himself, but no intent to do so.  He was noted to have positive social support although he was stressed about the recent death of his dog.  The psychiatrist described him as casually dressed, alert, oriented, without hallucinations or delusions, but with vague paranoid ideation.

A February 2008 treatment note reflects that the Veteran was alert and oriented with appropriate affect and grossly intact recent and remote memory.  There was no evidence of psychosis or delusions.  A few months later in April 2008, the Veteran reported feeling depressed at times and easy-to-startle, and experiencing occasional suicidal thoughts without intent to act.  A GAF of 42 was assigned.

The Veteran was seen for follow-up of PTSD treatment in June 2008.  He reported being upset over a recent robbery, but denied suicidal or homicidal ideation.  He was neatly dressed, alert, oriented, pleasant, goal-directed, and without psychosis or delusions.  His recent and remote memory was grossly intact.

In July and September 2008, the Veteran reported again for mental health treatment.  At those times depression screenings were negative, but the Veteran reported ongoing problems with depression.  He was described as alert and oriented, neatly dressed, with appropriate affect and grossly intact memory for remote and recent events.  There was no evidence of looseness of association, psychosis, or delusions.

A GAF score of 42 was assigned in March 2009.  The Veteran reported increased medical problems and was noted to be irritable.  He reported that he was still easily startled and experienced insomnia, but was enjoying his new dog.  He noted occasional suicidal thoughts, but no intent to act on them.  The psychiatrist described him as anxious, casually dressed and neatly groomed, with logical thoughts, no hallucinations, no delusions, but vague paranoid ideation.  Cognition was intact and judgment was fair.

An April 2009 treatment note reflects that the Veteran had daily contact with one child and frequent phone contact with another.  He denied suicidal and homicidal ideation and appeared neatly dressed, alert, and oriented.  His memory for remote and recent events was grossly intact and there was no evidence of psychosis or delusions.

The Veteran was afforded another mental disorders examination in April 2010.  He reported experiencing depression and disrupted sleep and feeling emotionally distant from his social contacts.  His appearance was clean and casual, his speech was coherent, his attitude was cooperative, his affect was normal, and his mood was dysphoric.  The Veteran was oriented to time, place, and person with unremarkable thought content and process.  No delusions, hallucinations, suicidal thoughts, or homicidal thoughts were noted.  Impulse control was described as fair and there were no episodes of violence noted.  Memory was normal.  The Veteran reported recurrent intrusive thoughts, distressing dreams, and distress over reminders of his service.  He had diminished interest in social interaction and difficulty relating to others.  The examiner noted hypervigilance and exaggerated startle response.  The examiner noted that the Veteran was not currently employed; the Veteran reported that PTSD and a physical inability resulted in cessation of work.  A GAF score of 51 was assigned.  The examiner noted that there was not total occupational and social impairment due to PTSD, but that PTSD symptoms do result in deficiencies in family relations and mood, but not in thinking, judgment, or work.  

In September 2010, the Veteran was noted to have PTSD as well as chronic insomnia.  He described his PTSD as "unchanged over the decades."  A March 2011 VA treatment note lists "depression/PTSD" in his active problems list.

As noted above, the Veteran's PTSD is rated as 70 percent disabling.  A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent disability rating is not warranted unless there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

Here the Veteran has been observed to experience moderate to severe occupational and social impairment due to PTSD.  That impairment is due to symptoms such as depressed mood, anxiety, increased startle reflex, and sleep impairment to include nightmares.  He also has been noted to have suicidal ideation, irritability, and some social isolation.

Although GAF scores are just one of the medical findings employed in a rating determination and the score assigned does not determine the disability rating VA assigns (see Massey v. Brown, 7 Vet. App. 204, 207 (1994)), the Board observes that the Veteran has been assigned GAF scores ranging from 35 to 55.
GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms, scores ranging between 41 and 50 are assigned when there are serious symptoms, and scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication.  Although the Veteran has, in the past, been assigned a GAF score of 35, there is no evidence of: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss of names of close relatives, own occupation or own name.

The January 2006 VA examiner observed that the Veteran was dressed in dirty clothes and stated that his concentration, attention and short-term memory were all somewhat impaired.  However, those symptoms do not approximate the criteria for a 100 percent disability rating which requires gross (italics added for emphasis) impairment of thought processes and intermittent inability to maintain minimal personal hygiene.  The 2006 examiner expressly stated that there was no evidence of any thought or perceptual disturbances.  Further, the record is devoid of any other instances when the Veteran was poorly groomed; an isolated occurrence does not demonstrate intermittent frequency.  

A January 2007 health care provider opined that the Veteran was permanently disabled and could not return to gainful employment.  Although that note indicates that the Veteran might, as described by the 100 percent rating criteria, experience total occupational impairment as a result of PTSD, no other health care professional has opined that the Veteran's PTSD alone renders him totally occupationally impaired and the author of that one paragraph treatment note did not indicate any review of the claims file or knowledge of his medical history.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Regardless, the criteria for a 100 percent disability rating for PTSD are total occupational and social impairment (italics added for emphasis).

Pursuant to 38 C.F.R. § 4.7, a higher disability evaluation will be assigned only if the disability picture more nearly approximates the criteria for that rating.  Here, there is no evidence that the severity of the Veteran's disorder approximates the criteria for a 100 percent disability rating.  Treatment notes and VA examination reports consistently reflect symptoms consistent with the criteria for 50 percent and 70 percent disability ratings.  The preponderance of the evidence is therefore against a finding that the Veteran's posttraumatic stress disorder symptoms more nearly approximate the criteria for a higher rating of 100 percent during the appeal period.    

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the Veteran has not required frequent hospitalizations for his PTSD symptoms.  Although the record reflects that his PTSD has an impact on  his occupational functioning, that impact is contemplated by his schedular disability evaluations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  Specifically, a 70 percent disability rating contemplates an inability to establish and maintain an employment relationship and the 2010 examiner noted that the Veteran himself reported his PTSD as well as (italics added for emphasis) physical disability prevented him from working.  

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Service Connection - Respiratory Disability

The Veteran seeks service connection for a respiratory disability claimed as the result of his in-service experiences to include exposure to Agent Orange and as due to service-connected coronary artery disease.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d 1331.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. 303 at 308.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The law also provides that certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c) (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2002).

If a veteran was exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2 (2010).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).

Service records show that the Veteran served in Vietnam from October 1968 to October 1969.  His enlistment examination report, dated May 1968, was normal and a chest x-ray was negative.  On an accompanying self-report of medical history, he reported no asthma or shortness of breath.  His separation examination report, dated April 1970, also was normal and a chest x-ray was negative.  On an accompanying self-report of medical history, he again reported no asthma or shortness of breath.  

An October 1979 private hospital treatment note states that the Veteran's lungs were clear to percussion and auscultation.  A chest x-ray revealed poor aeration in the left lung base and an area of plaque-like atelectasis in the right mid-lung field.  An October 1984 VA treatment (for melanoma) note states that the Veteran used to smoke, but had quit.

A January 1991 treatment note states that the Veteran's chest was clear, but in September 1992, he received a chest x-ray due to suboptimal inspiration.  The results were normal.  The notes reflect that the Veteran was described as obese.

A private treatment record dated July 1994 reflects that the Veteran reported experiencing shortness of breath.  A February 1996 VA chest x-ray, conducted as part of an Agent Orange examination, revealed normal lungs.  No respiratory disability was observed as part of the examination, but the report states that he experienced pneumonia in 1969.

In March 1996 the Veteran sought treatment for a hernia and the treatment note states that his chest was clear.  In January 1998 a chest x-ray revealed left basilar atelectasis, but otherwise normal lungs.

In April 2000, the Veteran was noted to have a clear chest.  A July 2000 note of diabetic treatment states that the Veteran complained of shortness of breath.  In September 2001, an x-ray revealed that the lungs were clear.  That same month, the Veteran was afforded a VA examination for hypertension and the report reflects that he complained of shortness of breath. The examiner noted symptoms of chest pain, shortness of breath, and orthopnea, and advised that the Veteran should be evaluated for underlying heart disease.  

A July 2002 VA treatment  note indicates that the Veteran sought treatment for shortness of breath, especially on exertion, and was prescribed an inhaler.  A September 2003 chest x-ray was normal.  In February 2004, the Veteran received a private spirometry test.  The result showed no obstructive lung defect, but the report states that an additional restrictive lung defect could not be excluded by spirometry alone.  

In March 2004, the Veteran reported for treatment of diminished energy and reported easily becoming short of breath.  However, he was noted to be obese and a former smoker.  A later March 2004 treatment note reflects a diagnoses of bronchitis and shortness of breath.  In May 2004, the Veteran was scheduled for a pulmonary function test.  In June 2004 the test was completed and showed reduced Forced Expiratory Volume and Forced Vital Capacity and a response to inhaled bronchodilator.  Based on the results of that test, the Veteran was noted to have a mild restrictive pattern indicative of asthma, but the note states that variable effort makes the test results less reliable.  An August 2004 note states that the Veteran was prescribed additional medications for his shortness of breath.

The Veteran wrote to VA in March 2005 and stated that he had been treated for breathing problems that he believed were due to in-service exposure to Agent Orange.  A March 2005 chest x-ray was normal.

An April 2005 VA treatment note indicates that the Veteran reported that he used to smoke, but quit in 1978.   A subsequent April 2005 cardiac treatment note reflects that the Veteran was referred for treatment of exertional dyspnea and an abnormal myocardial perfusion scan.  A cardiac catheterization was performed and the Veteran was diagnosed with coronary artery disease.  In June 2005, the Veteran was again noted to have a mild restrictive lung defect.

In early October 2005 the Veteran was treated for chest pain and the physician noted that he experienced shortness of breath with or without chest pain.  Another October 2005 VA treatment note states that the Veteran was obese and experienced shortness of breath with all activities.  In February 2006 he was diagnosed with bronchitis and his inhaler prescriptions were increased.

In January 2009, the Veteran was seen for progressive dyspnea.  A chest x-ray was performed and the lungs showed peribronchovascular distribution of ground glass opacity in a patchy pattern involving upper and lower lobes.  The physician noted that pattern could indicate pulmonary hemorrhage, hypersensitive pneumonitis, resolving pneumonia, alveolar proteinosis, or lipoid pneumonia.  Subsequently the Veteran was diagnosed and treated for pneumonia.

In May 2010, another chest x-ray was performed and the right lung was clear, but the left lung was noted to have airspace consolidation in the left lingula.  The Veteran was noted to have pneumonia as well as a history of pulmonary hemorrhagic syndrome.  An April 2010 note reflects a diagnosis of pulmonary renal syndrome as well as obstructive sleep apnea.  In July 2010, he was diagnosed with hypoxemia.  A September 2010 note diagnoses the Veteran with obstructive sleep apnea as well as "rare disorder possibly vascular affecting the pulmonary and renal systems."

The Veteran was afforded a VA examination in November 2011.  The report reflects review of the claims file as well as of the Veteran's medical records and medical treatises.  The examiner noted that the Veteran's service treatment records were negative for any complaints of a respiratory nature.  The examiner opined that it was not likely that any current respiratory symptoms were the result of the Veteran's active duty service or any service-connected disabilities.  The report states that the medical literature reviewed did not indicate any relationships between any of the Veteran's respiratory difficulties and any service-connected disabilities and that there was no current body of medical evidence to suggest a nexus between any of the current pulmonary conditions and exposure to Agent Orange.  The examiner explained that pulmonary renal syndrome was, in most case, linked to autoimmune disorders such as the Veteran's non-service connected rheumatoid arthritis.

A March 2011 VA treatment note attributes the Veteran's dyspnea to chronic obstructive pulmonary disease (COPD) and obesity.

Due to the Veteran's service in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, he does not have any currently diagnosed respiratory disability that would entitle him to presumptive service connection.  See Notice, 72 Fed. Reg. 32,395.  Although under Combee, the Veteran is not precluded from establishing service connection with proof of direct causation, there is no competent evidence of an etiological relationship between his presumed exposure to herbicides and any current respiratory disability. 34 F.3d at 1042.

Although the Veteran has stated his belief that he experiences a respiratory disability as the result of exposure to herbicides, none of the Jandreau criteria (cited to above) are present in this case. While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to relate his basal cell carcinoma to his period of military service. Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in- service symptoms were indicative of rheumatic fever).

In addition, there is no evidence of a respiratory disability during service or within the initial post-service year, and no medical evidence of record establishing a positive etiological relationship between the Veteran's respiratory diagnoses and his period of military service.  Although the Veteran informed a February 1996 VA examiner that he experienced pneumonia in 1969, that statement is not consistent with the Veteran's exit examination and self report which reflect no history of respiratory disorder.  See Caluza, 7 Vet. App. 498 (VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Further, a recitation of a veteran's self-reported and unsubstantiated history has no probative value. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  Service connection on a direct basis is not therefore warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309.

Treatment notes dated July 2002 and April 2005, and the VA examination report of September 2001, read broadly, indicated that there may be a relationship between the Veteran's breathing difficulties and his service-connected coronary artery disease.  However, the Veteran was afforded a VA examination in November 2011 to determine whether he has any current respiratory disorder that is likely associated with his service or a service-connected disorder.  The examination report reflects review of the claims file and pertinent medical treatises as well as interview with, and examination of, the Veteran.  Based on review and examination, the examiner provided an opinion that it was not likely that the Veteran's respiratory diagnoses were etiologically related to his service, to include herbicide exposure, or to his service-connected coronary artery disease.

Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-49.  Equally important is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Although the July 2002 and April 2005 treatment notes, as well as the September 2001 VA examination report, when read broadly, are suggestive of a link between the Veteran's respiratory defect and coronary artery disease, the only well-reasoned medical opinion of record based on review of the claims file (a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion per Nieves-Rodriguez, 22 Vet. App. at 300) is from the 2010 VA examiner.

As the weight of the most credible and probative evidence demonstrates that the Veteran's multiple respiratory disabilities manifested many years after service, and there is no competent evidence to indicate that any such diagnosis is related to any aspect of his active military service, the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).





ORDER

A disability rating in excess of 70% for posttraumatic stress disorder (PTSD) is denied.

Service connection for a mild restrictive defect, unspecified, claimed as breathing problem, to include on a secondary basis to coronary artery disease, is denied.


REMAND

The Board is bound to ensure compliance with remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the record shows that a directive from the February 2010 remand was not completed.  

As observed in the 2010 remand, the Veteran was granted a total disability evaluation based on individual unemployability (TDIU) by rating decision dated in October 2004.  In November 2004, the Veteran requested that the total rating be made permanent and total, under the provisions of 38 C.F.R. § 3.340(b).  The RO did not address the Veteran's November 2004 application, and the Veteran reiterated his request in a February 2006 statement.  

Although the RO issued a March 2006 Statement of the Case denying entitlement to a permanent and total rating for TDIU, it did not issue a rating decision on that matter.  A Statement of the Case is not a rating decision, and may not be substituted for one.  Under 38 C.F.R. § 3.103(f), a claimant must be notified in writing of decisions and of the right to initiate an appeal by filing a Notice of Disagreement which will entitle the claimant to a Statement of the Case.  38 C.F.R. § 3.103(f).  A Statement of the Case is issued following a claimant's submission of a Notice of Disagreement.  38 C.F.R. § 19.29.

As the Veteran's application for a permanent and total finding of the total disability evaluation had not been adjudicated by the RO in accordance with the regulatory provisions above, the Board directed in the February 2010 remand that:

The RO/AMC will specifically adjudicate the Veteran's claimed entitlement to a finding of permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b), as of the date of his claimed entitlement for such permanent and total evaluation in November 2004.  In the event the claim is denied, the Veteran must be advised of his right to file a Notice of Disagreement and other appellate rights.

The claims file does not reflect any rating decision from the RO on this matter.  As such, the issue must be remanded again.  Stegall, 11 Vet. App. at 271.  

The appeal is therefore REMANDED to the RO for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file.  Obtain all identified outstanding records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Following the above action, review the evidence and accomplish any additional development deemed necessary.

3. Afterwards, adjudicate, in a rating decision, the Veteran's claim of entitlement to a permanent and total rating for TDIU.  If the benefit sought remains denied, the Veteran and his authorized representative are invited to timely submit a Notice of Disagreement.  If a Notice of Disagreement is received, a Statement of the Case must be issued in response and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal (VA Form 9) must be filed following the issuance of the Statement of the Case.  38 C.F.R. § 20.202 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


